Third District Court of Appeal
                               State of Florida

                        Opinion filed March 16, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0793
                       Lower Tribunal No. 20-21696
                          ________________


                             Caroline Weiss,
                                  Appellant,

                                     vs.

                 Ransom Everglades School, Inc.,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Antonio Arzola, Judge.

     Schlesinger Law Group, and Michael J. Schlesinger, Amy E.
Blanchfield and Tyler E. Sanchez, for appellant.

      Shubin & Bass, P.A., and John K. Shubin and Katherine R. Maxwell,
for appellee.


Before LOGUE, GORDO and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Annex Indus. Park, LLC v. Corner Land, LLC, 206 So. 3d

739, 741 (Fla. 3d DCA 2016) (“A temporary injunction may be entered to

protect a property owner's right to use its land, and exclude unauthorized

persons from interfering with that right.”).




                                        2